Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
According to the Amendment filed on 10/28/2020, claims 11-20 are added, Claims 6-7, 12-13, 17-18 are withdrawn due to the non-elected species, and claims 4, 10 are cancelled.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
As to claims 1-3
As to claim 5, 11, 16, the specification does not provide support for the elected species of Figs. 25 comprising an electronic sensor, a pressure sensor, or a local contact pressure sensor. The only paragraphs that appear to describe the elected species are paragraphs 10, 185, and 186, which describe the species as a mold with an aperture for a surgical drill or saw for cutting the tibia of femur. Applicant has generally disclosed these features such as electronic sensor (¶s 34 and 191), a pressure sensor (¶74), or a local contact pressure sensor (¶74), but the specification is silent to them being features of the elected species. 
As to claim 8, 14, 19, the specification does not provide support for the elected species of Figs. 25 comprising markers. The only paragraphs that appear to describe the elected species are paragraphs 10, 185, and 186, which describe the species as a mold with an aperture for a surgical drill or saw for cutting the tibia of femur. Applicant has generally disclosed these features markers (¶s 34, 84, 103, 181, 191-194, 195, 201), but the specification is silent to them being features of the elected species. 
As to claim 9, 15, 20, the specification does not provide support for the elected species of Figs. 25 comprising one of shims, spacers, spacer blocks, ratchet-like mechanisms, dial-like mechanisms, electronic mechanism, and combinations thereof. The only paragraphs that appear to describe the elected species are paragraphs 10, 185, and 186, which describe the species as a mold with an aperture for a surgical drill or saw for cutting the tibia of femur. Applicant has generally disclosed these features such of shims (¶212), spacers (¶70-74, 125, and 126), spacer blocks (¶209), ratchet-like mechanisms (¶73, 74), dial-like mechanisms (¶209), electronic mechanisms (¶209), but the specification is silent to them being features of the elected species. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the implant, the tool being patient-adapted, one or more measurement devices configured for use in obtaining one or more kinematic measurements; or one or more adjustment tools configured for use during the joint arthroplasty procedure to optimize the position of the implant at the surgical site based, at least in part, on the one or more kinematic measurements of claims 1-3, the electronic sensor of claim 5, 11, 16, markers of claim 8, 14, 19, shims, spacers, spacer blocks, ratchet-like mechanisms, dial-like mechanisms, electronic mechanisms, and a combination thereof of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. As these features have not been adequately disclosed to support provision of a new drawing, Examiner suggests canceling these features from the claims. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3 and 5, 8, 9, 11, 14, 15, 16, 19, 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-3 recites the limitation "the joint arthroplasty procedure” in line 7, “the position of the implant” in line 8 and “the surgical site" in line.  There is insufficient antecedent bases for these limitations in the claim. Examiner is interpreting this as referring to, and suggests amending as, “during [[the]]a joint arthroplasty procedure to optimize [[the]]a position of the implant at [[the]]a surgical site based”.
Claims 5, 8, 9, 11, 14, 15, 16, 19, 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base and/or intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5, 8, 9, 11, 14, 15, 16, 19, 20   are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berez et al. (US 2004/0236424, hereinafter “Berez”).
As to claims 1-3, Berez discloses a system (Figs. 24A and 24B) capable of use for performing a joint arthroplasty procedure at a surgical site (Figs. 24A and 24B, ¶s 68, 293, 294), the system comprising: a surgical tool (600, 608) capable of use on a patient (Figs. 24A and 24B, ¶s 68, 293, 294).
As to claim 1, Berez is silent to this system comprising: an implant; the tool being patient-adapted; one or more measurement devices configured for use in obtaining one or more measurements; and one or more adjustment tools configured for use during a joint arthroplasty procedure to optimize a position, orie3ntation or cut depth of the implant at a surgical site based, at least in part, on the one or more kinematic measurements. As to claim 5, 11, 16, Berez is silent to the one or more measurement devices include an electronic sensor. As to claim 8, 14, 19, Berez is silent to the one or more measurement devices include markers. As to claim 9, 15, 20, Berez is silent to the one or more adjustment tools comprises an adjustment tool selected from the group 
As to claim 1-3, Berez in other embodiments teaches an implant (¶19) for replacing a portion (e.g., diseased area and/or area slightly larger than the diseased area) of a joint (¶19); the tool being patient-adapted (¶266) to shape the device, e.g. using a CAD/CAM technique, to be adapted to a patient's articular anatomy so that the device can have a surface and shape that will match all or portions of the articular or bone surface and shape, e.g. similar to a "mirror image." (¶266); one or more measurement devices capable of use in obtaining one or more measurements (at least ¶110 discloses markers, ¶271 discloses local contact pressure sensor, and ¶284 discloses markers detected via electromechanical signals) for determining the position and orientation of the surgical instrument, the mold, and guides from markers attached to these devices using a surgical navigation system to support identification and preparation of the implant site and insertion of the implant (¶284) as well as aiding in optimizing  the anatomic alignment and tightness of the joint and to improve post-operative function and outcomes (¶271) ; and one or more adjustment tools (at least ¶271 discloses spacers and ratchets and ¶323 discloses shims or spacers) to provide a better intraoperative assessment of the joint (¶271) and are used until the joint optimal function is achieved in both extension and flexion to provide increasing distance as the leg is placed in extension and flexion (¶323 )capable of use during a joint arthroplasty procedure to optimize a position, orientation or cut depth of the implant at a surgical site based, at least in part, on the one or more kinematic measurements (¶s 271 and 323). As to claim 5, 11, 16, Berez teaches the one or more measurement devices include an claim 8, 14, 19, Berez teaches the one or more measurement devices include markers (¶s 110 and 284). As to claim 9, 15, 20, Berez teaches the one or more adjustment tools comprises an adjustment tool selected from the group consisting of shims (¶323), spacers (¶s 271 and 323), ratchet-like mechanisms (¶271).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Berez by including the implant as taught by Berez in order to replace a portion of a joint, e.g., diseased area and/or area slightly larger than the diseased area (Berez ¶19). One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Berez by modifying the tool to be patient-adapted as taught by Berez in order to have a surface and shape that will match all or portions of the articular or bone surface and shape, e.g. similar to a "mirror image." (Berez ¶266). One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Berez by adding measurement devices including a local contact pressure sensor and a marker as taught by Berez in order to aiding in optimizing  the anatomic alignment and tightness of the joint and to improve post-operative function and outcomes (Berez ¶271) and aid in determining the position and orientation of the surgical instrument, the mold, and guides from markers attached to these devices using a surgical navigation system to support identification and preparation of the implant site and insertion of the implant (Berez ¶284). One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Berez by adding an adjustment tool including a shim, spacer, or ratchet as taught by Berez in order to provide a better .

Claims 1-3, 8, 9, 14-15, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 2010/0023015) in view of Cinquin et al. (US 2002/0095083, hereinafter “Cinquin”).
As to claim 1-3, Park discloses a system (Figs. 1A-21) capable of use for performing a joint arthroplasty procedure at a surgical site (¶120), the system comprising: an implant (¶120); a patient-adapted surgical tool (2, 4, 40, ¶s 117, 240, and 242); and one or more adjustment tools (232M) capable of use during a joint arthroplasty procedure to optimize a position, orientation or cut depth of the implant at a surgical site based, at least in part, on one or more kinematic measurements (Figs. 1F, 1G, and 9A-10B, ¶241 discloses that 232M is dimensioned specific to the patient's knee features). As to claim 9, 15, 20, Park discloses that the one or more adjustment tools comprises an adjustment tool selected from the group consisting of spacers, spacer blocks, and combinations thereof (232M, Fig. 9A).
As to claim 1-3, Park is silent to one or more measurement devices configured for use in obtaining one or more measurements. As to claim 8, 14, 19, Park is silent to the one or more measurement devices include markers. 
As to claim 1-3, Cinquin teaches a system (Fig. 4) capable of use for performing a joint arthroplasty procedure at a surgical site (¶64), the system comprising: an implant (¶64); a surgical tool (28); one or more measurement devices (29, 7) capable of use in claim 8, 14-19, Cinquin teaches the one or more measurement devices include markers (Fig. 4, ¶s 65 and 67).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Park by adding a measurement device including markers as taught by Cinquin in order to enable the position of the surgical tool in the space to be determined at any time via the data processing system (Cinquin 25, ¶67), where the orientation of the sawing planes is calculated relative to the orientation of the thigh and the lower leg (Cinquin ¶65). 

Claims 1-3, 5, 9, 11, 15, 16, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park (US 2010/0023015) in view of Sherman et al. (US 2010/0249777, hereinafter “Sherman”).
As to claim 1-3, Park discloses a system (Figs. 1A-21) capable of use for performing a joint arthroplasty procedure at a surgical site (¶120), the system comprising: an implant (¶120); a patient-adapted surgical tool (2, 4, 40, ¶s 117, 240, and 242); and one or more adjustment tools (232M) capable of use during a joint arthroplasty procedure to optimize a position of the implant at a surgical site based, at least in part, on one or more kinematic measurements (Figs. 1F, 1G, and 9A-10B, ¶241 discloses that 232M is dimensioned specific to the patient's knee features). As to claim 9, 15, 20, Park discloses that the one or more adjustment tools comprises an adjustment tool selected from the group consisting of spacers, spacer blocks, and combinations thereof (232M, Fig. 9A).
As to claim 1-3, Park is silent to one or more measurement devices configured for use in obtaining one or more measurements. As to claim 5, 11, 16, Park is silent to the one or more measurement devices include an electronic sensor. 
As to claim 1-3, Sherman teaches a system (10) capable of use for performing a joint arthroplasty procedure at a surgical site (¶s 56 and 123), the system comprising: an implant (¶123); a surgical tool (12); one or more measurement devices (102, 104, 106, 108, 112, 114, 116, 118) capable of use in obtaining one or more measurements (Fig. 8, ¶s 71, 72, and 82) to generate sensor signals indicative of the joint force applied to the sensor array 90 (¶71) and provide a visual indication of the relative or balance of the joint forces of a patient's knee joint (¶56). As to claim 5, 11, 16, Sherman teaches the one or more measurement devices include an electronic sensor (¶71). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the system as disclosed by Park by adding a measurement device including an electronic local contact pressure sensor as taught by Sherman in order to generate sensor signals indicative of the joint force (¶71) and provide a visual indication of the relative or balance of the joint forces of a patient's knee joint (¶56). 
Response to Arguments
Applicant's arguments filed 10/28/2020 have been fully considered but they are not persuasive. 

Examiner indicates that the reason behind not considering the Preliminary Amendment dated December 11, 2018, is that the applicant filed a new set of claims on 4/2/2020.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 10/29/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH RAAFAT BOLES whose telephone number is (571)270-5537.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.